PER CURIAM:
Claimant brought this action to recover damages to his 1987 Ram 50 pickup truck. Claimant’s vehicle was struck by rocks coming off the hillside adjacent to Route 19, in Clarksburg, West Virginia. Claimant’s accident occurred on 6 March 1992, at approximately 5:30 p.m. Claimant’s truck sustained damages to the windshield, the grill, a fender, and the bug catcher. The cost of repair was approximately $500.00.
Bill Wyckoff, an employee of the respondent, testified that this area of Route 19 is a known rock fall area, and there are signs at the location of claimant’s accident. The scene of the accident is approximately a mile from respondent’s Harrison County maintenance headquarters. He was not aware of any complaints about rocks in the road at the time of claimant’s accident. Rocks accumulate on the berm and respondent clears the ditch and berm areas at least once a year.
*175The Court, having reviewed the evidence in this claim, has determined that there was no negligence on the part of the claimant. The respondent, however, was on notice of the dangerous condition of accumulating rocks in the ditch and berm area. As the respondent failed to remedy a dangerous condition and this negligence resulted in damages to claimant’s vehicle, the claimant may recover for these damages.
Accordingly, the Court makes an award in the amount of $500.00 to claimant for the damages to his vehicle.
Award of $500.00.